     Case 2:18-cv-00955-GMN-BNW Document 7 Filed 06/26/20 Page 1 of 2




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    DAYTON JACKSON-HILL,                                  Case No. 2:18-cv-00955-GMN-BNW
 8                           Plaintiff,
                                                            ORDER
 9          v.
10    JOSEPH LOMBARDO, et al.,
11                           Defendants.
12

13          Presently before the Court is plaintiff Dayton Jackson-Hill’s application to proceed in

14   forma pauperis (ECF No. 1), filed on May 24, 2018.

15   I.     Background

16          By way of background, Jackson-Hill alleges that he was subject to excessive force by the

17   Clark County Sheriff and the Las Vegas Metropolitan Police Department on January 3, 2018, in

18   violation of his Fourth, Fifth, Eighth, and Fourteenth Amendment rights. ECF No. 1-1 at 3-4.

19   II.    Discussion

20          The Court will require Jackson-Hill to update his contact information with the Court.

21   Jackson-Hill has not filed an updated address with this Court since August 22, 2018 when he was

22   transferred to Carlin Conservation Camp in Carlin, Nevada. But a Nevada Department of

23   Corrections (“NDOC”) search shows that Jackson-Hill is no longer incarcerated. Pursuant to

24   Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the court

25   written notification of any change of mailing address, email address, telephone number, or

26   facsimile number. The notification must include proof of service on each opposing party or the

27   party’s attorney. Failure to comply with this rule may result in the dismissal of the action, entry of

28   default judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1.
     Case 2:18-cv-00955-GMN-BNW Document 7 Filed 06/26/20 Page 2 of 2




 1   This Court grants Plaintiff thirty (30) days from the date of entry of this order to file his updated

 2   address with this Court. If Plaintiff does not update the Court with his current address within

 3   thirty (30) days from the date of entry of this order, the Court will dismiss this action without

 4   prejudice.

 5           Additionally, the Court denies the application to proceed in forma pauperis for prisoners

 6   (ECF No. 1) as moot because Plaintiff has been released from incarceration.

 7 III.    Conclusion

 8           IT IS ORDERED that Plaintiff will file his updated address with the Court within thirty

 9   (30) days from the date of this order.

10           IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis

11   for prisoners (ECF No. 1) is DENIED as moot.

12           IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the

13   approved form application to proceed in forma pauperis by a non-prisoner, as well as the

14   document entitled information and instructions for filing an in forma pauperis application.

15           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

16   Plaintiff will either: (1) file a fully complete application to proceed in forma pauperis for non-

17   prisoners; or (2) pay the full filing fee of $400.

18           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order, the

19   Court will dismiss this case without prejudice

20           DATED: June 26, 2020

21

22
                                                            BRENDA WEKSLER
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                   Page 2 of 2
